Pee Curiam
Opinion,
The claimant filed his claim on July 6, 1975. The Bureau of Employment Security (Bureau) issued a determination that the claimant’s wages were insufficient to make him eligible. On appeal, the referee sustained the Bureau and denied benefits. The referee’s decision was affirmed by the Unemployment Compensation Board of Review (Board). This appeal followed.
In the preparation of its brief for the presentation of its position to this Court, the Board discovered that the record did not include the field accounting report, the Bureau’s determination, or the claimant’s pay stub. None of these had been properly offered, admitted, or otherwise made a part of the record to be considered by this Court. Without these essential matters of evidence properly admitted to the record, we are not in a position to consider the issue of claimant’s financial eligibility.
Accordingly, we will enter the following.
Order
Now, January 11, 1978, the above matter is remanded to the Unemployment Compensation Board of Review to incorporate into the record the field accounting report, the Bureau’s determination, the claimant’s pay stub, and such other testimony as it considers necessary for it to make and support a determination as to the financial eligibility of the claimant.